NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted December 19, 2008∗
                                     Decided January 5, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                WILLIAM J. BAUER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge


No. 08-1723
                                                                  Appeal from the United
BLISS H. GREEN,                                                   States District Court for the
       Plaintiff-Appellant,                                       Southern District of Indiana,
                                                                  Indianapolis Division.
                v.
                                                                  No. IP 00-201 C-M/S
ANALYTICAL SURVEYS, INCORPORATED, et al.,                         Larry J. McKinney
     Defendants-Appellees.                                        Judge.


                                                 Order

      Class actions under federal securities laws against Analytical Surveys and other
defendants were filed and consolidated in the Southern District of Indiana. Bliss Green, a
member of the certified class, attempted to pursue an individual action. Told that he


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-1723                                                                    Page 2

could do this only by opting out of the class, Green did so. But when the class action
was settled, Green opted back in and accepted the benefit of the settlement. Ever since,
he has been attempting to have his cake and eat it too--retaining the settlement’s
benefits while pursuing additional relief. The district court has blocked his maneuvers,
and we have affirmed. E.g., Green v. Analytical Surveys, Inc., No. 03-2650 (7th Cir. Dec.
10, 2003) (unpublished order). But Green refuses to accept defeat. He continues to file in
the district court motions functionally identical to those already litigated and resolved.
These motions waste the district court’s time and require counsel who resolved the class
action to spend resources defeating the requests.

        Green’s most recent attempt to reopen the litigation is as frivolous as its
predecessors. He proposes to “amend his complaint”, but that step is appropriate only
in pending litigation. Complaints can’t be amended after the suit is concluded. Both the
district court and this court have informed Green repeatedly that a judgment may be
reopened only by a motion under Fed. R. Civ. P. 60(b), and that the sort of arguments
that Green has offered in the past (and continues to advance) do not justify reopening
under that Rule.

       It is long past time for Green to put this dispute behind him. More to the point,
the other parties, the lawyers, and the district court are entitled to the repose granted
by a valid judgment.

        Green’s current appeal is frivolous and an appropriate subject of sanctions under
Fed. R. App. P. 38. We direct Green to show cause within 14 days why sanctions
(potentially including a fine and attorneys’ fees) should not be imposed. Counsel for the
class should file within the same time a statement of the attorneys’ fees reasonably
incurred in opposing the current appeal. Green must understand that, if sanctions are
imposed, failure to pay will lead to the entry of an order under Support Systems
International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995), curtailing his further litigation in
the courts of this circuit.

                                                  AFFIRMED; ORDER TO SHOW C AUSE ISSUED